Citation Nr: 9918502	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  97-34 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to an effective date earlier than September 3, 
1996, for an award of ischemic heart disease as a residual of 
beriberi.  


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty as a member of the 
Philippine Commonwealth Army in November and December 1941 
and from August 1945 to June 1946.  The veteran was a 
prisoner of war (POW) of the Japanese Government from April 
to December 1942.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO).  

In June 1997, the veteran was found not competent to handle 
the disbursement of his funds.  As a result, while the 
veteran is unrepresented in his appeal, his spouse has been 
assisting the veteran in the development of this claim. 

In a March 1997 rating determination, service connection was 
awarded for ischemic heart disease as a residual of beriberi.  
A 30 percent evaluation was granted.  Based on a change in 
the rating criteria for evaluating ischemic heart disease, in 
an October 1998 rating determination, the veteran was awarded 
a 60 percent evaluation from January 12, 1998, the date the 
new rating criteria became effective.  However, in a second 
October 1998 rating determination, the veteran was awarded 
the 60 percent evaluation for ischemic heart disease as a 
residual of beriberi from September 3, 1996.  Individual 
unemployability due to the veteran's service-connected 
disabilities was also found from September 3, 1996.  
Accordingly, the evaluation of the veteran's 
service-connected disability is not at issue.  In March 1999, 
the veteran indicated that the sole issue appealed to the 
Board at this time was the claim of entitlement to an earlier 
effective date.  Accordingly, this is the sole issue before 
the Board at this time.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  In July 1983, the Board denied service connection for 
numerous conditions, including beriberi with polyneuritis.  

3.  On August 24, 1993, a liberalizing regulation became 
effective which provides that the term "beriberi heart 
disease" includes ischemic heart disease in a former POW who 
had experienced localized edema during captivity, thereby 
providing presumptive service connection for a former POW who 
experience localized edema during captivity and incurred 
ischemic heart disease to a degree of 10 percent at any time 
thereafter.  

4.  On September 3, 1996, the veteran requested the reopening 
of his previously denied claim of entitlement to service 
connection for a heart disorder.  

5.  There is no credible medical evidence of record to show 
that the veteran suffered from a heart condition as of August 
24, 1993; there was no credible evidence showing he had 
experienced localized edema during his period of captivity as 
of August 24, 1993.  

6.  In written statements dated October and November 1996, 
the veteran declared that he suffered from edema of the lower 
extremities while a POW.  

7.  In an October 1996 VA evaluation, indications of heart 
disease were found.  


CONCLUSION OF LAW

An effective date earlier than September 3, 1996, for the 
award of service connection for ischemic heart disease as a 
residual of beriberi is not warranted.  38 U.S.C.A. §§ 1110, 
5101, 5107(a), 5110(a), (g) (West 1991 and Supp. 1997); 38 
C.F.R. §§ 3.114(a), 3.307, 3.309(c), 3.400(a),(b)(2),(p),(q) 
(1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records reveal no treatment for beriberi or 
any form of heart disorder.  

In a November 1982 VA examination, no indication of ischemic 
heart disease or beriberi is found.  In July 1983, the Board 
denied entitlement to service connection for beriberi with 
polyneuritis.  

On September 3, 1996, the veteran filed an additional claim 
for VA compensation.  At that time, the veteran submitted a 
series of medical certificates, including statements from 
Benjamin S. Peneyra, M.D., Raquel R. Peneyra, M.D., Bartolome 
P. Pobre, M.D., and Ricardo Alvarado, M.D.  They note 
treatment of the veteran's conditions since discharge from 
active service.  Significantly, no reference is made to 
ischemic heart disease, beriberi, or a disability that the 
examiners associated with the residuals of beriberi.  

In October 1996, the RO contacted the veteran's health care 
providers and requested additional medical records in support 
of the veteran's claims.  No additional medical records were 
received from these individuals.  In a statement received in 
November 1996, it was indicated that Dr. Alvarado had died in 
December 1985.  

A July 1996 electrocardiographic examination submitted to the 
RO on September 3, 1996 failed to indicate ischemic heart 
disease.  However, in a VA examination performed in October 
1996, heart disease appears to be indicated.  

In November 1996, Dr. Peneyra states that all clinical 
records from 1982 are no longer available.  As far as Dr. 
Peneyra could recall, the veteran was confined and treated by 
the doctor for fever, cough, wheezing, respiration and 
difficulty in breathing, and weakness, with a diagnosis of 
bronchial asthma.  Written within the margins of this report 
is the indication that the veteran was confined and treated 
for beriberi.  It was noted that the veteran was treated 
conservatively for this condition.  

In the October 1997 substantive appeal, the veteran contended 
that Dr. Peneyra treated him for beriberi in 1982.  It was 
contended that the RO had completely disregarded the medical 
conclusions of the treating physician, Dr. Peneyra, contrary 
to the rulings of the U.S. Court of Appeals for Veterans 
Claims (Court) in Smith v. Derwinski, 2 Vet. App. 137, 141 
(1992).  

As noted above, in an October 1998 rating determination, the 
veteran was awarded a 60 percent evaluation for his ischemic 
heart disease, and found to be unemployable due to this 
disability from September 3, 1996.

In the substantive appeal of March 1999, received with the RO 
in April 1999, it was noted that the RO had accepted the 
allegations of the veteran that he had suffered from edema of 
the lower extremities while a POW and that this alone was 
sufficient to substantiate the presence of that condition 
during his captivity.  It was contended that the affliction 
by the veteran of beriberi during his status as a POW was 
consistent with the certification of Dr. Peneyra that he had 
been treated with beriberi in 1982.  The Court's 
determination in McCay v. Brown, 8 Vet. App. 378, 382 (1995), 
was cited in support of the veteran's contentions.  It was 
also contended that as the veteran was diagnosed to have 
heart disease within the October 1996 VA examination, it 
follows that the disease was contracted much earlier.  It was 
noted that this condition could not have occurred 
"overnight" or was evident just a few days before the VA 
examination, as the RO (it was contended) had insinuated by 
its findings.  It was contended that the date of entitlement 
should be August 24, 1993, the date of the liberalizing 
regulation, and not September 3, 1996.  

Analysis

The disability known as beriberi heart disease (which 
includes ischemic heart disease) if found in a POW who 
experienced localized edema during captivity to a degree of 
10 percent or more at any time after service shall be 
presumed to have incurred this disability during service, 
even though there is no evidence of such disease during the 
period of service.  38.309(c) (1998).  38 C.F.R. § 3.309(c) 
was amended, effective August 24, 1993, to indicate that the 
term "beriberi disease" includes ischemic heart disease in 
a former POW who had experienced localized edema during 
captivity.  

The regulations state that, in general, except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance (as is in this case), or a claim for 
an increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (1998).  However, where compensation benefits are 
awarded or increased pursuant to a liberalizing law or VA 
administrative issue, the effective date of such award of 
increase shall be affixed in accordance with the facts found, 
but shall not be earlier than the effective date of the law 
or administrative issue.  38 U.S.C.A. § 5110(g) (West 1991); 
38 C.F.R. § 3.114 (1998).  In order to be eligible for 
retroactive payment, the evidence must show that the claimant 
meets all the eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law and 
that such eligibility existed continuously from the date of 
the claim or administrative determination of entitlement.  
Id.  Benefits may be authorized for a period of one year 
prior to the date of the claimant's request to review the 
claim filed more than one year after the effective date of 
the law.  38 C.F.R. § 3.114 (1998).  

In July 1983, the Board denied service connection for 
beriberi.  At that time, the veteran had failed to submit any 
statement from Dr. Peneyra.  There was no evidentiary 
assertion or medical record within the claims folder at that 
time indicating that the veteran had experienced localized 
edema during his period of captivity.

The March 1997 grant of service connection for ischemic heart 
disease was based on the veteran's status as a former POW, 
evidence provided by the veteran of localized edema in 
captivity, and because he currently appears to have heart 
disease as diagnosed within the VA examination of October 
1996.  See 38 C.F.R. § 3.309(e).  It must be noted that the 
initial grant of service connection for this disability was 
clearly based on a liberal interpretation of VA laws and 
regulations.  

The Board has found the veteran is not entitled to 
retroactive benefits under 38 C.F.R. § 3.144 because the 
evidence does not show that the veteran met all the 
eligibility criteria for the liberalized benefit (presumptive 
service connection for ischemic heart disease under 38 C.F.R. 
§ 3.309(e)) on the effective date the liberalized law was put 
into effect, August 24, 1993.  The first medical evidence of 
heart disease of record is the October 1996 VA evaluation.  
Significantly, in numerous medical certificates submitted by 
the veteran prior to this date, no reference to ischemic 
heart disease is made.  The competent medical evidence of 
record prior to September 3, 1996, fails to note treatment of 
ischemic heart disease.  Moreover, there was nothing in the 
record prior to the veteran's reopened claim indicating the 
presence of localized edema during his period of captivity.

It is contended that the November 1996 statement of Dr. 
Peneyra supports the conclusion that the veteran suffered 
from beriberi and, therefore, ischemic heart disease, prior 
to August 24, 1993.  Smith v. Derwinski, 2 Vet. App. at 141 
is cited for the preposition that the Board is not free to 
ignore the opinion of a treating physician.  In evaluating 
the probative value of competent medical evidence, the Court 
has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In this case, the Board finds the November 1996 statement of 
Dr. Peneyra to be entitled to no probative weight regarding 
the critical issue of whether the veteran suffered from 
ischemic heart disease prior to September 3, 1996.  The 
November 1996 statement makes no reference to ischemic heart 
disease or a heart disorder.  The statement indicates that 
the veteran was confined and treated for beriberi.  The word 
"beriberi" is hand written into the typed statement.  A 
plain reading appears to indicate that the veteran was 
actually treated for beriberi in 1982.  Moreover, the 
statement indicates that there are no actual records of such 
treatment available, and the physician could "no longer 
remember" the period covered.  In light of these multiple 
severe defects, the report carries no probative value.

Based on a review of the medical certificates submitted by 
the veteran, including those submitted by the veteran in 
September 1996 as well as the November 1996 statement of Dr. 
Peneyra, the Board finds that these medical certificates lack 
credibility and thus probative weight.  Based on a review of 
the medical statements that the veteran has provided in 
support of the determination that he suffered from this 
condition prior to September 3, 1996, the Board has found 
that the preponderance of the evidence does not support such 
a conclusion.  

The veteran's own recollections, and those of his spouse, 
that he suffered from ischemic heart disease with beriberi 
prior to September 3, 1996, is entitled to no probative 
weight.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
medical evidence found credible does not support the 
veteran's contention that he had the disability in question 
prior to the date he petitioned to reopen this claim.  
Therefore, the evidence does not show that the veteran met 
all eligibility criteria for the applicable liberalizing law 
on the effective date of that law, August 24, 1993, and the 
veteran is not entitled to retroactive benefits under 38 
C.F.R. § 3.114.  

The veteran has cited to the Court's determination in McCay 
v. Brown, 8 Vet. App. 383 (1995), in support of this claim.  
In McCay, the Court concluded that the appellant in that case 
was entitled to receive an award of retroactive benefits, 
with payments beginning in May 1989, one year prior to the 
date of his May 1990 application for benefits.  Id. at 382.  
The Board does not find McCay is applicable to these facts.  
In the case before the Board at this time, there is no 
competent credible medical evidence that supports the 
conclusion that the veteran suffered from ischemic heart 
disease prior to September 3, 1996.  In McCay, the veteran 
clearly suffered from the disability at issue prior to May 
1989.  Id. at 379.  In McCay, the veteran had submitted 
credible medical evidence that indicated he developed a large 
mass in his left cheek and eyelid, diagnosed as a soft tissue 
sarcoma, in June 1987.  Id. at 379.  In the case before the 
Board at this time, the veteran has failed to submit any 
competent credible evidence that he suffered from ischemic 
heart disease prior to September 3, 1996.  Accordingly, the 
Board has determined that the evidence does not show that the 
veteran met all eligibility criteria for the applicable 
liberalizing law on the effective date of that law, August 
24, 1993.  As a result, McCay is not applicable to the facts 
within this case.  

The Board has also taken into consideration the argument that 
a diagnosis of heart disease in October 1996 would support 
the conclusion that the veteran suffered from this disability 
prior to October 1996.  Initially, the Board must note that 
the VA examination of October 1996 does not entirely support 
the veteran's claim.  On October 23, 1996, the VA examiner 
found no residual disability associated with beriberi.  While 
a heart disorder was indicated, there is no reference as to 
when this condition began.  The sole basis for linking the 
heart disorder to service on this record is the statutory 
presumption.  Based on the available medical evidence, 
including, significantly, the medical certificates supplied 
by the veteran himself, there is no evidence to support the 
conclusion that the veteran suffered from his service-
connected disability prior to September 3, 1996.  The medical 
evidence submitted by the veteran (which, as noted above, has 
been found to be of dubious or no probative weight) fails to 
note ischemic heart disease.  Accordingly, the Board finds 
the preponderance of evidence is against this determination.  

In this case, the veteran attempted to reopen his claim on 
September 3, 1996.  When a claim is based upon a substantive 
right created by a statutory or regulatory provision that did 
not exist at the time of the prior final denial of the claim, 
the intervening change in the law is itself sufficient to 
change the factual basis and de novo review is warranted, as 
in this case.  See 38 U.S.C.A. § 7104(b) (West 1991); Spencer 
v. Brown, 4 Vet. App. 283 (1993), aff'd, 17 F3d 368 (Fed.Cir. 
1994), cert. denied 115 S.Ct. 61 (1994).  Therefore, the 
veteran's September 3, 1996, claim constituted a petition to 
reopen the claim of service connection for beriberi, to 
include beriberi heart disease and ischemic heart disease.  
The evidence does not show that entitlement arose until the 
October 1996 diagnosis of a heart condition, which the RO has 
construed as ischemic heart disease.  The effective date of 
the award of compensation, based on a claim to reopen after 
final disallowance, is the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5100.  38 C.F.R. § 3.400.  As the date that entitlement 
arose was actually subsequent to September 3, 1996, an 
effective date prior to September 3, 1996, is not warranted, 
and the claim of entitlement to an effective date earlier 
than September 3, 1996, must be denied.  


ORDER

Entitlement to effective date earlier than September 3, 1996, 
for the grant of service connection for ischemic heart 
disease as a residual of beriberi is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 


